Exhibit 10.2

VOTING AGREEMENT

This Voting Agreement (this “Agreement”) is made and entered into as of June 12,
2019, by and among Apache Corporation, a Delaware corporation (“Apache”), Altus
Midstream Company, a Delaware corporation (the “Company”), and Magnetar
Financial LLC and CALTM Holdings, LLC (the “Lead Purchasers”). Each party hereto
is referred to individually as a “Party,” and collectively as the “Parties.”

WHEREAS, as of the date hereof, Apache is the record or beneficial owner or has
sole or shared voting power with respect to 7,313,028 shares of Class A Common
Stock of the Company (“Class A Common Stock”) and 250,000,000 shares of Class C
Common Stock of the Company (“Class C Common Stock,” and together with the
Class A Common Stock, “Company Common Stock”);

WHEREAS, concurrently with the execution of this Agreement, Altus Midstream LP,
a Delaware limited partnership and controlled subsidiary of the Company (the
“Partnership”) has issued and sold (the “Issuance”) its Series A Cumulative
Redeemable Preferred Units (the “Series A Preferred Units”) to the Purchasers
pursuant to the terms and conditions of the Unit Purchase Agreement, dated as of
May 8, 2019 (the “Unit Purchase Agreement”), by and among the Partnership, the
Company, and the Lead Purchasers, among others;

WHEREAS, each Series A Preferred Unit may be exchanged for shares of Class A
Common Stock in the manner and subject to the terms and conditions set forth in
the Second Amended and Restated Agreement of Limited Partnership of the
Partnership dated as of June 12, 2019 (the “Partnership Agreement”);

WHEREAS, because it is possible that the Series A Preferred Units could be
exchanged (the “Potential Exchange”) for a number of shares of Class A Common
Stock equal to or greater than twenty percent (20%) of the then-outstanding
voting power of the Company, the Company has agreed in the Unit Purchase
Agreement to submit the terms of the Potential Exchange to its stockholders in
one or more proposals for approval at an annual or special meeting of its
stockholders (any such proposal, a “Stockholder Proposal”);

WHEREAS, the Partnership Agreement restricts the general partner of the
Partnership, the Partnership, and the Company from taking certain actions
described in the definition of Series A Restricted Action in the Partnership
Agreement (the “Series A Restricted Actions”); and

WHEREAS, the Parties desire to enter into this Agreement to provide for the
manner in which Apache shall vote any and all shares of Company Common Stock it
beneficially owns from time to time (the “Shares”) with respect to any
Stockholder Proposal and any Series A Restricted Action.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which
consideration are hereby acknowledged, the Parties hereby agree as follows:

Section 1. Stockholder Proposals. Apache agrees that during the term of this
Agreement, at any annual or special meeting of the Company at which a
Stockholder Proposal is submitted for a vote of the holders of Company Common
Stock, and at every adjournment or postponement thereof (including any action
for approval by written consent), to vote or cause the holder of record to vote
the Shares in favor of such Stockholder Proposal. Furthermore, Apache hereby
agrees to vote in opposition to any and all other proposals that could delay,
interfere with or impair the ability of the Company to obtain the approval of
the Stockholder Proposal and to refrain from taking any action that has the
effect of delaying or impairing the ability of the Company to obtain the
approval of the Stockholder Proposal.

Section 2. Series A Restricted Actions. Apache agrees that during the term of
this Agreement, at any annual or special meeting of the Company at which a
Series A Restricted Action is submitted for a vote of the holders of Company
Common Stock, and at every adjournment or postponement thereof (including any
action for approval by written consent) to vote or cause the holder of record to
vote the Shares against such Series A Restricted Action.

Section 3. No Obligation. Apache shall be under no obligation, by virtue of this
Agreement or otherwise, to maintain beneficial ownership of any shares of
Company Common Stock.

Section 4. Restrictions on Other Agreements. Apache shall not grant any proxy or
enter into or agree to be bound by any voting trust, agreement, or arrangement
of any kind with respect to its shares of Company Common Stock or any other
equity securities of the Company if and to the extent the terms thereof conflict
with the provisions of this Agreement (whether or not any such proxy, voting
trust, agreement, or arrangement is with other parties, holders of shares of
Company Common Stock or other equity securities of the Company that are not
parties to this Agreement, or otherwise).

Section 5. Effectiveness; Termination. This Agreement shall become effective as
of the date hereof and shall terminate upon the earliest of (i) such time as no
Series A Preferred Units are outstanding and (ii) the mutual written agreement
of the Parties to terminate this Agreement.

Section 6. Specific Enforcement. Each Party acknowledges and agrees that money
damages would not be an adequate remedy for any breach of the provisions of this
Agreement and that any Party may, in such Party’s sole discretion and in
addition to or in lieu of any other remedies available to such Party at law or
in equity, apply to any court of competent jurisdiction for specific performance
or injunctive relief in order to enforce or prevent any violation of the
provisions of this Agreement.

Section 7. Amendments and Waivers. This Agreement or any provision hereof may be
amended and the observance of any provision hereof may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only by an instrument in writing signed by each Party. The failure of any Party
to enforce any provision of this Agreement shall in no way be construed as a
waiver of such provision and shall not affect the right of such Party thereafter
to enforce each and every provision of this Agreement.

 

2



--------------------------------------------------------------------------------

Section 8. Severability. This Agreement is intended to be valid and effective
under any applicable law and, to the extent permissible under applicable law,
shall be construed to avoid violation of or invalidity under any applicable law.
Should any provisions of this Agreement become invalid, illegal, or
unforeseeable under any applicable law, the other provisions of this Agreement
shall be reformed, construed, and enforced so as to give full force and effect
to the original intent of the Parties.

Section 9. Successor and Assigns. This Agreement, including, without limitation,
any amendment or waiver of the observance thereof effected in accordance with
Section 7, shall inure to the benefit of and be binding upon the Parties and
their respective successors, assigns, administrators, and other legal
representatives.

Section 10. Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if the signatures to each counterpart were
upon the same instrument.

Section 11. Governing Law. This Agreement and any claim, controversy or dispute
arising under or related in any way to this Agreement, the transactions leading
to this Agreement or contemplated hereby, and/or the interpretation and
enforcement of the rights and duties of the Parties or related in any way to the
foregoing, shall be governed by and construed in accordance with the internal,
substantive laws of the State of Delaware applicable to agreements entered into
and to be performed solely within such state without giving effect to the
principles of conflict of laws thereof.

Section 12. CONSENT TO JURISDICTION AND SERVICE OF PROCESS. ANY PROCEEDING
ARISING UNDER OR RELATED IN ANY WAY TO THIS AGREEMENT, AND/OR THE INTERPRETATION
AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES HEREUNDER OR RELATED IN
ANY WAY TO THE FOREGOING MAY ONLY BE INSTITUTED IN THE STATE OR FEDERAL COURTS
OF THE STATE OF DELAWARE AND EACH PARTY WAIVES ANY OBJECTION WHICH SUCH PARTY
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING, AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
PROCEEDING. SERVICE OF PROCESS WITH RESPECT THERETO MAY BE MADE UPON A PARTY
HERETO BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO SUCH PARTY AT ITS ADDRESS AS PROVIDED IN THE STOCK RECORDS OF THE
COMPANY.

Section 13. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS

 

3



--------------------------------------------------------------------------------

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 13.

Section 14. No Third Party Beneficiaries. Nothing herein expressed or implied is
intended to confer upon any person, other than the Parties hereto or their
respective permitted assigns, successors, heirs and legal representatives, any
rights, remedies, obligations, or liabilities under or by reason of this
Agreement.

(Signature pages follow)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

APACHE CORPORATION By:  

/s/ Ben C. Rodgers

  Name: Ben C. Rodgers   Title:   Vice President and Treasurer ALTUS MIDSTREAM
COMPANY By:  

/s/ Ben C. Rodgers

  Name: Ben C. Rodgers   Title:   Chief Financial Officer and Treasurer

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

MAGNETAR FINANCIAL LLC By:  

/s/ Diana Fitzgerald

  Name: Diana Fitzgerald   Title:   Deputy Chief Financial Officer

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

CALTM Holdings, LLC By:  

/s/ David Albert

  Name: David Albert   Title: Authorized Person

Signature Page to Voting Agreement